Salinger, J.
(concurring). In this case, a motion was made to correct the record by striking the signature found on a notice of appeal. The ground alleged was that the signature was not made at the time when the notice was served, and that, because it 'was attached after service, no legal notice of appeal was served. .The motion was sustained. The opinion affirms, with the declaration that “this ruling has such support — is sustained by such preponderance of the evidence — as to preclude any interference therewith.” I concede it is sustained by a preponderance. But I am astonished that Hamill v. Joseph Schlitz Brewing Co., 165 Iowa 266, should be cited in support of this holding. The Hamill case is in flat conflict with the pronouncement in the instant case. In principle, the facts in this and in the Hamill case are exactly alike. Here, the claim is that a signature to a notice of appeal appears, on the face of the record, to have been made in due time to make a legal notice, when in truth it was not affixed in due time. In the Hamill case, it was claimed the record falsely declared that a signature to a bill of exceptions had been made in time to make an effective bill of exceptions. In both chses, the motion to correct was sustained. In the case at bar, the correction is sustained by holding that the action cannot be interfered with, unless it may be done under the rules that govern our setting aside a verdict: in other words, that *237such action may not be interfered with if it has support in the evidence, — will not be reviewed de novo. And it is, therefore, affirmed. In the Hamill case, three witnesses testified the signature was not attached at a stated time; three, that it was. The opinion in the Hamill case declares that each set of witnesses is dealt with as equally credible. But the order correcting is set aside. This is done by review de novo. First, it is declared that it is not admitted an appeal from the correction of a record “is governed by the general rules applicable to the review of proceedings at law, and that the findings of the trial court are to have the effect of a jury verdict.” Then comes a review de novo. And finally, it is said that a proceeding to correct a record as to when a signature was affixed is an attempt to correct under the statute, — allowing corrections for evident mistake; and that the evidence must show an “evident” mistake by clearly establishing such mistake. The effect of it all is to require more than a preponderance for the correction, awarding review de novo on whether there is that degree of proof, and holding that the correction will be set aside if, .on such review, it is found that such degree of proof has not been made. If the Hamill case supports the holding at bar, then the corpse of a negro is proof that a white man has died. I think the instant decision is right. It follows the one in the Hamill case is erroneous, and should be overruled. To let both stand is to embarrass bench and bar with irreconcilable pronouncements. For us to cite either in support of the other is to make this confusion worse confounded.